Citation Nr: 1102535	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for a higher level of care at the rate 
specified under Section 1114(r)(2) of the United States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to May 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

The Veteran is currently receiving SMC based on the need for a 
higher level of care at the rate specified under 38 U.S.C.A. § 
1114(r)(1).  He contends that he requires additional SMC based on 
the need for a higher level of care at the rate specified under 
38 U.S.C.A. § 1114(r)(2) (or 'r-2' rate).

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002 & Supp. 
2010), and 38 C.F.R. §§ 3.350 and 3.352 (2010).  Entitlement to 
SMC under the criteria set forth at 38 U.S.C.A. § 1114(r)(2) 
(West 2002 & Supp. 2010) and at 38 C.F.R. §§ 3.350(h), 3.352(b) 
(2010) is contemplated where the requirements for SMC at the 'r-
1' rate have been met, and, where in addition to being in need of 
the regular aid and attendance (as contemplated by 38 U.S.C.A. § 
1114(r)(1)), the Veteran is in need of a higher level of care.


Under 38 U.S.C.A. § 1114(r)(2), the existence of the need for 
such higher level of care shall be determined by a physician 
employed by the Department or, in areas where no such physician 
is available, by a physician carrying out such function under 
contract or fee arrangement based on an examination by such 
physician. 

The need for a higher level of care is considered to be the need 
for personal health care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide such 
services, or who provides such services under the regular 
supervision of a licensed health care professional.  Personal 
health care services include (but are not limited to) such 
services as physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of sterile 
dressings, or like functions that require professional health 
care training or the regular supervision of a trained health care 
professional to perform.  A licensed health care professional 
includes (but is not limited to) a doctor of medicine or 
osteopathy, a registered nurse, a licensed practical nurse, or a 
physical therapist licensed to practice by a State or political 
subdivision thereof.  38 C.F.R. § 3.352(b)(2) (2010).

The term 'under the regular supervision of a licensed health-care 
professional,' as used in paragraph (b)(2) of this section, means 
that an unlicensed person performing personal health- care 
services is following a regimen of personal health-care services 
prescribed by a health-care professional, and that the health- 
care professional consults with the unlicensed person providing 
the health-care services at least once each month to monitor the 
prescribed regimen. The consultation need not be in person; a 
telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a 
relative or other member of the veteran's household is not 
exempted from the requirement that he or she be a licensed 
health-care professional or be providing such care under the 
regular supervision of a licensed health-care professional.  38 
C.F.R. § 3.352(b)(4).



The provisions of paragraph (b) of this section are to be 
strictly construed.  The higher level aid-and-attendance 
allowance is to be granted only when the veteran's need is 
clearly established and the amount of services required by the 
veteran on a daily basis is substantial.  38 C.F.R. § 
3.352(b)(5).

 A review of the claims file shows that the Veteran in November 
2007 and January 2008 underwent VA examinations for Housebound 
Status or Permanent Need for Regular Aid and Attendance.  On both 
examinations, the examiner noted that the Veteran "requires the 
daily personal health care services of a skilled provider without 
which the Veteran would require hospital nursing home or other 
institutional care."  However, it is noted that both 
examinations were conducted by a registered nurse and nurse 
practitioner.  As delineated under the provisions of 38 U.S.C.A. 
§ 1114(r)(2), the existence of the need for higher level of care 
must be made by a physician employed by the department or, in 
areas where no such physician is available, by a physician 
carrying out such function under contract or fee arrangement. 

The November 2007 examination noted that the Veteran was able to 
feed himself but not able to do his own bowel or catheter care.  
The examiner indicated that the Veteran was able to walk short 
distances with assistance device and although his ambulation was 
not optimal, he had no reported falls.  The report reflects that 
the Veteran wore an external catheter for his neurogenic bladder 
and took glycerin supplements daily for his neurogenic bowel.  He 
was diagnosed with C6 incomplete quadriplegia with neurogenic 
bowel and bladder, history of deep vein thrombosis. 

The January 2008 examination noted that the Veteran needed 
assistance cutting and preparing food, but he could feed himself.  
It was further noted that he needed total assistance with bowel 
and bladder care.  The examiner indicated that the Veteran could 
drive a van with modifications and he could shave himself using 
both hands.  The examiner stated that the Veteran needed almost 
total assistance with dressing and that his bowel and bladder 
care were done by his wife.  The examiner indicated that the 
Veteran drove himself to places of employment and as a volunteer.  
The examiner stated that the Veteran could leave home daily, but 
needed bathroom help.  It was noted that the Veteran used a 
manual wheelchair, but would soon be issued a power wheelchair.  
He was diagnosed with quadriplegia with neurogenic bowel and 
bladder function. 

An April 2009 VA treatment record reflected that the Veteran 
helps with housekeeping and did most of his self-care, with the 
assistance of his wife.  Another April 2009 treatment record 
reflected that the Veteran was able to ambulate using ankle-
fixation orthotics and had been using a power-assisted wheelchair 
for 3 months.  It was further noted that the Veteran was able to 
drive an automatic motor vehicle without using hand controls and 
that the Veteran volunteered two times a month.  

VA treatment records reflect that the Veteran's wife provides the 
Veteran with bowel care.  In a February 2010 letter, the 
Veteran's wife described the care that she provides for her 
husband.  She indicated that she empties and cleans his urinary 
catheter bags and changes the catheter.  She further reflected 
that she administers daily medicines as he is unable to pick up 
or dispense the medications on his own.  She additionally noted 
that she assists with bowel care, feeding, showering, transfers 
to and from wheelchair, dressing, grooming, blood pressure 
checks, range of motion exercises and any other assistance he 
requires.  

A March 2010 letter, from the Veteran's VA treating nurse 
practitioner, noted that he had treated the Veteran since July 
1995.  He stated that the Veteran suffers from C6 incomplete 
spinal cord injury which causes him complete and severe 
paraplegia of both legs, as well as loss of bowel and bladder 
control.  He indicated that the Veteran's wife provides the 
Veteran with continuing specialized medical care, without which 
he would certainly need continuous nursing home care.  The nurse 
practitioner indicated that he oversaw the care that the 
Veteran's wife provides, which includes assisting him in emptying 
and cleaning his urinary catheter, the changing of catheter bags, 
the administration of daily medications, the digital evacuation 
of impacted feces, the insertion of enemas to complete bowel 
clean-out and the in-pool range of motion therapy for his arms, 
legs and joint ankylosis.  From this letter, it is unclear the 
level of supervision that the nurse practitioner provides. 

Significantly, it is not clear whether the Veteran's wife has at 
least monthly consultations with the health care professional to 
monitor the prescribed regimen as required by 38 C.F.R. § 
3.352(b)(3).

Based on this evidence, the Board finds that further development 
is necessary.  Specifically, a VA examination, conducted by a 
physician is required to determine whether the Veteran is in need 
of a higher level of care.  Moreover, clarification should be 
obtained from the Veteran's treating nurse practitioner to 
determine whether the Veteran's wife is in at least monthly 
contact with him regarding the Veteran's prescribed care. 

Further, the Board observes that the Veteran receives treatment 
through the Memphis VA Medical Center (VAMC).  The most recent 
treatment records contained in the claims file are dated in 
October 2009.  While on remand, any treatment records from such 
facility dated from October 2009 to the present should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Memphis VAMC beginning in October 
2009.  Any negative search result should 
be noted in the record. 

2.  The RO should request the VA treating 
nurse practitioner who provided a March 
2010 statement to clarify his statement by 
responding to the following questions:

Does the Veteran's wife, in performing 
personal health-care services for the 
Veteran, follow a regimen of personal 
health-care services prescribed by a 
health-care 


professional, and does the health- care 
professional consult with the Veteran's 
wife at least once each month, in person or 
by phone, to monitor the prescribed 
regimen?

3.  Following the development set forth in 
paragraphs (1 and 2) of this Remand, the RO 
should arrange for the Veteran to undergo 
an examination to determine his current 
need for care.  

All indicated studies should be performed.  
A VA Form 21-2680 (Examination for 
Housebound Status or Need for Regular Aid 
and Attendance) must be completed as well. 
It is imperative that the claims folder be 
provided to the examining physician for 
review prior to the examination.  The 
physician should describe the personal 
health-care services the Veteran's wife 
provides for the Veteran and provide 
opinions as to the following questions:

(a)	 Is the amount of services required by 
the Veteran on a daily basis substantial? 

(b)  Do any of the services provided by the 
Veteran's wife require professional health-
care training or the regular supervision of 
a trained health-care professional? 

(c)  Does the Veteran's wife, in performing 
personal health-care services for the 
Veteran, follow a regimen of personal 
health-care services prescribed by a 
health-care professional, and does the 
health- care professional consult with the 
Veteran's wife at least once each month, in 
person or by phone, to monitor the 
prescribed regimen?

(d)  Does the Veteran require the daily 
personal health care services of a skilled 
provider without which the Veteran would 
require hospital, nursing home, or other 
institutional care?

A complete rationale should be provided for 
all requested opinions.  If the examiner 
finds it impossible to provide any part of 
the requested opinions without resort to 
pure speculation, he or she should so 
indicate and provide a rationale as to why 
such a finding is made.

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


